DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CA2019/051028 07/24/2019
PCT/CA2019/051028 has PRO 62/861,235 06/13/2019
PCT/CA2019/051028 has PRO 62/861,223 06/13/2019
PCT/CA2019/051028 has PRO 62/861,228 06/13/2019
PCT/CA2019/051028 has PRO 62/861,235 06/13/2019
PCT/CA2019/051028 has PRO 62/861,223 06/13/2019
PCT/CA2019/051028 has PRO 62/861,228 06/13/2019
PCT/CA2019/051028 has PRO 62/793,514 01/17/2019
PCT/CA2019/051028 has PRO 62/755,318 11/02/2018
PCT/CA2019/051028 has PRO 62/755,311 11/02/2018
PCT/CA2019/051028 has PRO 62/755,328 11/02/2018
PCT/CA2019/051028 has PRO 62/722,135 08/23/2018
PCT/CA2019/051028 has PRO 62/713,399 08/01/2018
PCT/CA2019/051028 has PRO 62/713,392 08/01/2018
PCT/CA2019/051028 has PRO 62/711,372 07/27/2018
PCT/CA2019/051028 has PRO 62/711,364 07/27/2018
PCT/CA2019/051028 has PRO 62/711,335 07/27/2018

	Claims 1, 6-8, 11, 15, 17, 20-22, 24-25, 28-30, 33-35, 37, 41, 49, 56, and 139-148 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 11, 15, 17, 20-22, 24-25, 28-30, 33-35, 37, 41, 49, 56, and 139-148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite a “purified/modified” fucan.  It is unclear whether the fucan is purified AND modified, or whether the fucan is purified OR modified.
	The claims recite a modified fucan.  This limitation is unclear because the claims do not specify what the modification is.  A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.  However, because the scope of modification is not defined, the boundaries of the protected subject matter are not delineated and the scope of the claims is unclear.  
	Claim 20 recites that a cation consists essentially of at least one of sodium and potassium.  This imitation is unclear because a Markush grouping is a closed group of alternatives.  The selection is made from a group “consisting of.”  If a Markush group requires a material selected from an open list of alternatives (e.g., selected from the group “consisting essentially of” the recited alternatives), the claim should be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h).  
	Claim 139 recites that a cation consists essentially of at least one of calcium and magnesium.  This imitation is unclear because a Markush grouping is a closed group of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 depends ultimately from claim 1, 6, or 7, and recites that the total glucuronic acid, glucose, mannose, rhamnose and xylose content of a percentage of the total carbohydrate content is below about 12% w/w.  Claim 1 requires that the total content of fucose, galactose, sulfate, and counterion is greater than 97% w/w (leaving only at most 3% of other components).  Thus, claim 29 does not require all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6-8, 11, 15, 17, 10, 21-22, 24-25, 28-29, 41, 49, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumashi (Glycobiology vol. 17 no. 5 pp. 541-552, 2007).
Cumashi teaches fucan from Fucus evanescens, which contains 58.7% fucose, 1.6% xylose, 1.6% galactose, and less than 1% uronic acids, and 36.3% SO3Na, which rounds up to 97%.  The examiner calculates the percentage of counterions (sodium) to be 6.84%.  The molecular weight of sulfate is about 96 and the molecular weight of sodium is 23, so SO3Na is about 19% sodium.  The fucoidans were purified.  See page 549, Materials and methods.  A pharmaceutical composition containing 5 µg of fucoidan in 20 µL of aqueous NaCl was prepared (page 550, first paragraph), which is about 0.25 mg/mL.  Fractions with molecular weight of 200-500 kDa were obtained (page 542, right column, first paragraph).
Cumashi does not teach that the total content of fucose, galactose, sulfate, and counterions is greater than 97% w/w or greater than 99% or 99.9%.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare the compound wherein the total content of fucose, galactose, sulfate, and counterions is greater than 97%, 99%, or 99.9% w/w because the prior art product total is within a rounding error of greater than 97% w/w.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05.  

Claims 1, 6-8, 11, 15, 17, 20, 22, 24-25, 28-29, 33-35, 37, 41, 49, 56, 139-143, and 145-148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springate (PH .
Springate teaches a medical composition containing fucan extracted from Laminaria hyperborean, which has a sulfate content of 35-60% w/w, a total carbohydrate content between 42 to 75% w/w, a fucose content of 90 to 100% (leaving less than 10 for all other sugars including galactose), and an acetyl content between 0 and 2%.  See claim 34.  The fucan is white, and the % sulfate is 35.  See page 29, first Table.  The molecular weight is shown on page 30 in the table, and it can be seen that the majority of the fucan (at least 63%) has a molecular weight of greater than 100 kDa.  Fucoidan solutions are prepared by dissolving 5 g of fucoidan in 50 mL lactated Ringer’s Injection USP, which is about 100 mg/mL.  See page 38, Example 7.  A white product would be expected to produce a clear solution because it has no color.
Springate is silent about the counterion content of the fucan.
Sakai teaches that sulfated fucans can be present as pharmaceutically acceptable salts, such as sodium, potassium, calcium, or magnesium [0054].  The sulfate groups form salts with various bases, and a sulfated fucan is stable when it is in the form of the salt [0053].
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Springate’s fucan containing counterions because counterions balance and stabilize the sulfate groups present in the molecule.  The amount of counterion depends on the amount of sulfate groups, since the counterion balances the sulfate groups. Each sulfate group would be associated with one sodium ion or ½ calcium ion.  One example in Springate was of a fucan having a sulfation level of 35%.  The molecular weight of sulfate is about 96, the .

Claims 30 and 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springate in view of Sakai as applied to claims 1, 6-8, 11, 15, 17, 20-21, 24-25, 28-29, 33-35, 37, 41, 49, 56, 139-143, and 145-148 above, and further in view of Jung (WO 2008/041799 A1, April 10, 2008).
	Springate teaches as set forth above, but is silent about the viscosity in cP.
	June teaches bioavailable fucoidans (see abstract), wherein the viscosity is most preferably 0-50 centipoise.  See page 6, second paragraph.  The viscosity was measured at 4% and 6%, and appears to fall roughly in the range of 50 cP.  See Figure 4b
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a purified fucoidan having the claimed viscosity because Jung teaches that a bioavailable fucoidan preferably has a viscosity of 0-50 centipoise.  Fucoidans have therapeutic applications as taught by Springate, so a bioavailable product is desirable.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623